 

Exhibit 10.1
Execution Version


3,000,000 SHARES

POST HOLDINGS, INC.
2.5% SERIES C CUMULATIVE PERPETUAL CONVERTIBLE PREFERRED STOCK

PURCHASE AGREEMENT


December 10, 2013


BARCLAYS CAPITAL INC.
GOLDMAN, SACHS & CO.
As Representatives of the several
Initial Purchasers named in Schedule I attached hereto,


c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019


and
c/o Goldman, Sachs & Co.
200 West Street,
New York, New York 10282-2198




Ladies and Gentlemen:
Post Holdings, Inc., a Missouri corporation (the “Company”), subject to the
terms and conditions stated in this Purchase Agreement (this “Agreement”),
proposes to issue and sell 3,000,000 shares of its 2.5% Series C Cumulative
Perpetual Convertible Preferred Stock, $0.01 par value, Liquidation Preference,
$100 per Share (the “Firm Securities”) to the persons listed in Schedule I
hereto (the “Initial Purchasers”) for whom you are acting as representatives
(the “Representatives”). The Company also proposes to issue and sell to the
Initial Purchasers up to an additional 450,000 shares of its 2.5% Series C
Cumulative Perpetual Convertible Preferred Stock, $0.01 par value, Liquidation
Preference, $100 per Share (the “Additional Securities”), if and to the extent
that you, as Representatives, shall have determined to exercise, on behalf of
the Initial Purchasers, the right to purchase such shares of preferred stock
granted to the Initial Purchasers in Section 3 hereof. The Firm Securities and
the Additional Securities are hereinafter collectively referred to as the
“Securities.” Each such Initial Purchaser proposes to purchase from the Company
the number of Firm Securities indicated for each such Initial Purchaser in
Schedule I hereto. The Securities will be convertible into shares of the
Company’s Common Stock, $.01 par value (the “Underlying Securities”). This
Agreement is to confirm the agreement concerning the purchase of the Securities
from the Company by the Initial Purchasers.



--------------------------------------------------------------------------------



As used herein, the “Post cereals business” refers to the branded ready-to-eat
cereal products business which, prior to its separation in a spin-off
transaction consummated on February 3, 2012, comprised the operations of the
Company.
1.Purchase and Resale of the Securities. The Securities and the Underlying
Securities will be offered and sold to the Initial Purchasers without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), in reliance on an exemption pursuant to Section 4(a)(2) under the
Securities Act therefrom. The Company has prepared a preliminary confidential
offering memorandum, dated December 9, 2013 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule II (the “Pricing Term Sheet”) setting forth the terms of the Securities
omitted from the Preliminary Offering Memorandum and a confidential Offering
Memorandum, dated December 10, 2013 (the “Offering Memorandum”), setting forth
information regarding the Company, and the Securities. The Preliminary Offering
Memorandum, as supplemented and amended as of the Applicable Time (as defined
below), together with the Pricing Term Sheet and any of the documents listed on
Schedule III(A) hereto are collectively referred to as the “Pricing Disclosure
Package”. For avoidance of doubt, the Pricing Disclosure Package does not
include any Free Writing Offering Document (as defined below) listed on Schedule
III(B). The Company hereby confirms that it has authorized the use of the
Pricing Disclosure Package and the Offering Memorandum in connection with the
offering and resale of the Securities by the Initial Purchasers. “Applicable
Time” means 5:00 p.m. (New York City time) on the date of this Agreement.
Except as otherwise indicated herein, any reference to the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum shall be
deemed to refer to and include the Company’s most recent Annual Report on Form
10-K and all subsequent documents filed (but not furnished) with the United
States Securities and Exchange Commission (the “Commission”) pursuant to Section
13(a), 13(c) or 15(d) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or prior to the date of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
as the case may be, and which are incorporated by reference therein. Any
reference to the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, as amended or supplemented, as of
any specified date, shall be deemed to include any documents filed (but not
furnished) with the Commission pursuant to Section 13(a), 13(c) or 15(d) of the
Exchange Act after the date of the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, and prior to
such specified date. All documents filed under the Exchange Act and incorporated
by reference into the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports”. Except as
otherwise indicated herein, all references to information or documents that are
“included in”, “appear in”, or are “a part of” the Preliminary Offering
Memorandum, Pricing Disclosure Package or the Offering Memorandum, as the case
may be, include the Exchange Act Reports.
You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the Pricing Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” (“QIBs”) as defined in Rule 144A under the Securities Act
of 1933, as amended (the “Securities Act”).



2

--------------------------------------------------------------------------------



2.    Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:
(a)    When the Securities are issued and delivered pursuant to this Agreement,
such Securities will not be of the same class (within the meaning of Rule 144A
under the Securities Act) as securities of the Company that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system, and
the Securities otherwise satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.
(b)    Assuming the accuracy of your representations and warranties in Section 3
and compliance with your agreements set forth therein, the purchase and resale
of the Securities by the Initial Purchasers pursuant to and in the manner
contemplated by this Agreement (including pursuant to the Exempt Resales) are
exempt from the registration requirements of the Securities Act.
(c)    No form of general solicitation or general advertising within the meaning
of Regulation D under the Securities Act (“Regulation D”) (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) was conducted by the Company, any
of its respective affiliates or any of its respective representatives (other
than you or your affiliates, as to whom the Company makes no representation) in
connection with the offer and sale of the Securities or the Underlying
Securities.
(d)    Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, each as of its respective date, contains
all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act.
(e)    Neither the Company nor any other person acting on behalf of the Company
has sold or issued any securities that would be integrated with the offering of
the Securities contemplated by this Agreement pursuant to the Securities Act,
the rules and regulations thereunder or the interpretations thereof by the SEC.
(f)    The Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum have been prepared by the Company for use by the Initial
Purchasers in connection with the Exempt Resales. No order or decree preventing
the use of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, or any order asserting that the transactions
contemplated by this Agreement are subject to the registration requirements of
the Securities Act has been issued, and no proceeding for that purpose has
commenced or is pending or, to the knowledge of the Company, is contemplated.



3

--------------------------------------------------------------------------------



(g)    The Offering Memorandum will not, as of its date or as amended or
supplemented as of the Closing Date, contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Offering Memorandum in reliance upon and in conformity
with written information furnished to the Company through the Representatives by
or on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).
(h)    The Pricing Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representatives by or
on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).
(i)    The Company has not made any offer to sell or solicitation of an offer to
buy the Securities that would constitute a “free writing prospectus” (if the
offering of the Securities was made pursuant to a registered offering under the
Securities Act), as defined in Rule 405, including any electronic roadshows,
under the Securities Act (a “Free Writing Offering Document”) without the prior
consent of the Representatives; any such Free Writing Offering Document the use
of which has been previously consented to by the Initial Purchasers is listed on
Schedule III(B).
(j)    Each Free Writing Offering Document listed in Schedule III(B) hereto,
when taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Free Writing Offering Document listed in Schedule III(B) hereto in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in Section
8(e).
(k)    The Exchange Act Reports, when they were filed or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
SEC thereunder and did not and will not, when filed with the Commission, contain
an untrue statement of material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.



4

--------------------------------------------------------------------------------



(l)    The Company and each of its subsidiaries has been duly organized, is
validly existing and in good standing as a corporation or other business entity
under the laws of its jurisdiction of organization and is duly qualified to do
business and in good standing as a foreign corporation or other business entity
in each jurisdiction in which its ownership or lease of property or the conduct
of its businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, business or prospects of the Company and its subsidiaries, taken as
a whole (a “Material Adverse Effect”). Each of the Company and its subsidiaries
has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries set forth on Schedule IV hereto.
(m)    The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Memorandum (except for subsequent
issuances of capital stock, if any, pursuant to employee benefit plans described
in the Pricing Disclosure Package and the Offering Memorandum), and all of the
issued shares of capital stock of the Company as of the Closing Date have been
duly authorized and validly issued and are fully paid and non-assessable. All of
the issued shares of capital stock or other ownership interests of each
subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and (except as set forth in each of the Pricing
Disclosure Package and the Offering Memorandum) are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except for such liens, encumbrances, equities or claims as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(n)    The Certificate of Designation (the “Certificate”) creating the
Securities, the proposed form of which has been furnished to you, will have been
duly filed with the Secretary of State of Missouri and with all other offices
where such filing is required, on or before the Closing Date.
(o)    The Securities have been duly authorized and, when issued and delivered
in accordance with the terms of this Agreement and the Certificate and the
Company’s Amended and Restated Articles of Incorporation, as amended (the
“Articles”), will be validly issued, fully paid and non-assessable, and the
issuance of such Securities will not be subject to any preemptive or similar
rights. The Securities will conform in all material respects to the description
thereof in each of the Pricing Disclosure Package and the Offering Memorandum.
(p)    The Company has duly authorized and reserved the maximum number of shares
of Underlying Securities issuable upon conversion of the Securities (including
the maximum number of shares of Common Stock that may be issued upon conversion
of the Securities in connection with a fundamental change) (the “Maximum Number
of Underlying Securities”) as of the date the Securities are initially issued,
and, when issued upon conversion of the Securities in accordance with the terms
of the Securities, such Maximum Number of Underlying Securities will be validly
issued, fully paid and non assessable, and the issuance of the Maximum Number of
Underlying Securities will not be subject to any preemptive or similar rights.
(q)    The Company has all requisite corporate or limited liability power and
authority, as applicable, to execute, deliver and perform its obligations under
this Agreement. This Agreement has been duly and validly authorized, executed
and delivered by the Company.



5

--------------------------------------------------------------------------------



(r)    The execution, delivery and performance by the Company of this Agreement
and the Securities, the application of the proceeds from the sale of the
Securities as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum and the consummation by the
Company of the transactions contemplated hereby and thereby, will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of any of the Company or its subsidiaries, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which any of the Company or its subsidiaries is a
party or by which any of the Company or its subsidiaries is bound or to which
any of the property or assets of any of the Company or its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws (or similar organizational documents) of any of the Company or its
subsidiaries, or (iii) assuming the accuracy of the Initial Purchasers’
representations and warranties in Section 3 and compliance with their agreements
contained therein, result in any violation by the Company or its subsidiaries of
any statute or any judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over any of the Company or its
subsidiaries or any of their properties or assets, except, with respect to
clauses (i) and (iii), conflicts or violations that would not reasonably be
expected to have a Material Adverse Effect.
(s)    Assuming the accuracy of the Initial Purchasers’ representations and
warranties in Section 3 and compliance with their agreements contained therein,
no consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over any of the Company or its subsidiaries or any of their properties or assets
is required for the issue and sale of the Securities, the execution, delivery
and performance by the Company of this Agreement, the application of the
proceeds from the sale of the Securities as described under “Use of Proceeds” in
each of the Pricing Disclosure Package and the Offering Memorandum and the
consummation by the Company of the transactions contemplated hereby, except for
such consents, approvals, authorizations, orders, filings, registrations or
qualifications (x) as may be required under state securities or Blue Sky laws or
foreign laws in connection with the purchase and distribution of the Securities
by the Initial Purchasers, (y) with respect to the approval of the supplemental
listing application with the New York Stock Exchange or (z) as have been
obtained or made and are in full force and effect.
(t)    The historical financial statements (including the related notes and
supporting schedules) included in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the Company or the Post
cereals business, as applicable, at the dates and for the periods indicated, and
have been prepared in conformity with accounting principles generally accepted
in the United States applied on a consistent basis throughout the periods
involved. The interactive data in eXtensible Business Reporting Language
included in the Pricing Disclosure Package and the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
(u)    PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Company, whose report appears in the Pricing Disclosure
Package and the Offering Memorandum and who have delivered the initial letter
referred to in Section 7(e) hereof, are independent registered public
accountants as required by the Securities Act and the rules and regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board (the “PCAOB”).



6

--------------------------------------------------------------------------------



(v)    The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary (A) to permit preparation of the
financial statements in conformity with generally accepted accounting principles
or any other criteria applicable to such statements and (B) to maintain
accountability for assets, (iii) access to the assets is permitted only in
accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (v) the interactive data in eXtensible Business Reporting
Language included in the Pricing Disclosure Package and the Offering Memorandum
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission's rules and guidelines applicable
thereto. As of the time the Company filed its annual report with the SEC for the
prior fiscal year, the Company maintained a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complied in all material respects with the requirements of the
Exchange Act applicable to the Company. As of the date of the most recent
balance sheet of the Company reviewed or audited by PricewaterhouseCoopers LLP,
there were no material weaknesses in the Company’s internal control over
financial reporting.
(w)    (i) The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure
controls and procedures are designed to ensure that the information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is (A) recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms and (B) accumulated and
communicated to the Company’s management, including its principal executive and
principal financial officers, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure to be made
and (iii) to the Company’s knowledge, such disclosure controls and procedures
are effective in all material respects to perform the functions for which they
were established.
(x)    Since the date of the most recent balance sheet of the Company reviewed
or audited by PricewaterhouseCoopers LLP, the Company has not been advised of or
become aware of (A) any significant deficiencies in the design or operation of
internal controls, that could adversely affect the ability of the Company or its
subsidiaries to record, process, summarize and report financial data, or any
material weaknesses in internal controls or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of the Company and each of its subsidiaries.
(y)    The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations – Critical Accounting Policies and
Estimates” included in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum accurately describes in all
material respects (i) the accounting policies that the Company believes are the
most important in the portrayal of the Company’s financial condition and results
of operations and that require management’s most difficult, subjective or
complex judgments; (ii) the judgments and uncertainties affecting the
application of critical accounting policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof, in each case to the
extent the same would be required to be described in a registration statement
filed under the Securities Act.



7

--------------------------------------------------------------------------------



(z)    There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply, in
all material respects, with any provision of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith.
(aa)    Since the date of the latest audited financial statements included in
the Pricing Disclosure Package and the Offering Memorandum, none of the Company
or its subsidiaries has (i) sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or court or governmental
action, order or decree, (ii) issued or granted any securities (other than the
Securities and the Underlying Securities contemplated hereby), (iii) incurred
any material liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any material transaction not in the ordinary course
of business, (v) declared or paid any dividend on its capital stock, and (vi)
since such date, there has not been any change in the capital stock or limited
liability interests (other than the Securities and the Underlying Securities
contemplated hereby), as applicable, or long-term debt of any of the Company or
its subsidiaries or any adverse change, or any development involving a
prospective adverse change, in or affecting the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, management,
business or prospects of the Company or its subsidiaries, taken as a whole, in
each case except (a) as described in the Pricing Disclosure Package and the
Offering Memorandum or (b) as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(bb)    Each of the Company and its subsidiaries has good and marketable title
to all real property and good and marketable title to all personal property
owned by them, in each case, free and clear of all liens, encumbrances and
defects, except (i) such liens, encumbrances and defects as are described in the
Pricing Disclosure Package and the Offering Memorandum, (ii) such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or its
subsidiaries and (iii) such liens, encumbrances and defects as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All assets held under lease by the Company and its subsidiaries
are held by them under valid, subsisting and enforceable leases, with such
exceptions as do not materially interfere with the use made and proposed to be
made of such assets by the Company and its subsidiaries.
(cc)    Each of the Company and its subsidiaries have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package and the Offering Memorandum,
except for any of the foregoing that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and each of its subsidiaries have fulfilled and performed all of its obligations
with respect to the Permits, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other impairment of the rights of the holder or any such Permits,
except for any of the foregoing that would not reasonably be expected to have a
Material Adverse Effect. Neither the Company, nor any of its subsidiaries has
received notice of any revocation or modification of any such Permits or has any
reason to believe that any such Permits will not be renewed in the ordinary
course, except where such event would not reasonably be expected to have a
Material Adverse Effect.



8

--------------------------------------------------------------------------------



(dd)    Except as described in the Pricing Disclosure Package and the Offering
Memorandum, the Company and its subsidiaries own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, know-how, software, systems and technology (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses (except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect), the conduct of their
respective businesses will not conflict with, and have not received any notice
of any claim of conflict with, any such rights of others that would reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect.
(ee)    Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal or governmental proceedings pending to which any
of the Company and its subsidiaries is a party or of which any property or
assets of the Company and its subsidiaries is the subject that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or would, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the performance by the Company of
this Agreement, the Certificate or the consummation of any of the transactions
contemplated hereby. To the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or others.
(ff)    The statements made in the Pricing Disclosure Package and the Offering
Memorandum, insofar as they purport to constitute summaries of the terms of the
contracts and other documents that are so described, constitute accurate
summaries of the terms of such contracts and documents in all material respects.
(gg)    The Company and its subsidiaries carry insurance, or are covered by
insurance carried by other persons, from insurers of recognized financial
responsibility in such amounts and covering such risks as is customary for
companies engaged in similar businesses in similar industries. All such policies
of insurance are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies in all material respects; and none
of the Company or its subsidiaries has received notice from any insurer or agent
of such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance; there are no claims by
the Company or its subsidiaries under any such policy or instrument as to which
any insurance company is denying liability or defending under a reservation of
rights clause; and the Company does not have any reason to believe that any of
the Company or its subsidiaries will not continue to be insured under a renewal
of their existing insurance coverage when such coverage expires or be able to
obtain similar coverage from similar insurers, in each case other than as would
not reasonably be expected to have a Material Adverse Effect.



9

--------------------------------------------------------------------------------



(hh)    No transaction, direct or indirect, that would be required to be
described in a registration statement of the Company pursuant to Item 404 of
Regulation S-K, exists between or among any of the Company and its subsidiaries,
on the one hand, and any related person (as such term is defined in Item 404 of
Regulation S-K), on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Memorandum.
(ii)    No labor disturbance by or dispute with the employees of any of the
Company or its subsidiaries exists or, to the knowledge of the Company, is
imminent that would reasonably be expected to have a Material Adverse Effect.
(jj)    None of the Company or its subsidiaries (i) is in violation of its
charter or by-laws (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
it is a party or by which it is bound or to which any of its properties or
assets is subject, or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets or has failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of its property or to the conduct of its business, except in
the case of clauses (ii) and (iii), to the extent any such conflict, breach,
violation or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(kk)    The Company and its subsidiaries (i) are and, to the knowledge of the
Company, in the five years immediately prior hereto were, in compliance with all
laws, regulations, ordinances, rules, orders, judgments, decrees, permits or
other legal requirements of any governmental authority, including without
limitation any international, foreign, national, state, provincial, regional, or
local authority, relating to pollution, the protection of human health or
safety, the environment, or natural resources, or to the use, handling, storage,
manufacturing, transportation, treatment, discharge, disposal or release of, or
exposure to, hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) applicable to such entity, which compliance includes,
without limitation, obtaining, maintaining and complying with all Permits
required by or issued pursuant to Environmental Laws to conduct their respective
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, and (ii) have not received written notice or do not
otherwise have knowledge (I) of any actual or alleged violation of Environmental
Laws, or (II) of any actual or potential liability for the presence, disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except (A) in the case of clause (i) or (ii) where such non-compliance,
violation or liability would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect or (B) as described in the Pricing
Disclosure Package and the Offering Memorandum. Except as described in the
Pricing Disclosure Package and the Offering Memorandum, (x) there are no
proceedings that are pending or, to the knowledge of the Company, threatened (in
writing or known by an officer of the Company to be threatened), or contemplated
against the Company or its subsidiaries under Environmental Laws in which a
governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, and (y) the Company is not aware of any liabilities under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company or its subsidiaries.



10

--------------------------------------------------------------------------------



(ll)    Each of the Company and its subsidiaries has filed all federal, state,
local and foreign tax returns required to be filed through the date hereof,
subject to permitted extensions, and have paid all taxes due, in each case
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, no tax deficiency has been determined adversely
to any of the Company or its subsidiaries, nor does the Company have any
knowledge of any tax deficiencies that have been, or would reasonably be
expected to be asserted against any of the Company or its subsidiaries, that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(mm)    (i) Each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance in all
material respects with its terms and with the requirements of all applicable
statutes, rules and regulations including ERISA and the Code; (ii) to the
knowledge of the Company, no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan subject to Title IV of
ERISA (A) no material “reportable event” (within the meaning of Section 4043(c)
of ERISA) has occurred or is reasonably expected to occur, (B) there has been no
failure to satisfy the minimum funding standard of Sections 302 and 303 of ERISA
or Sections 412 and 430 of the Code (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) and no failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
“multiemployer plan” within the meaning of Section 4001(c)(3) of ERISA
(“Multiemployer Plan”), (C) present value of the aggregate benefit liabilities
under such Plan (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Plan) did not exceed the aggregate current
fair market value of the assets of such Plan by more than $5.0 million), (D)
neither the Company or any member of its Controlled Group has incurred, or
reasonably expects to incur, any material liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a Multiemployer Plan); and (iv) each Plan intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service, and
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.



11

--------------------------------------------------------------------------------



(nn)    Except as described in the Pricing Disclosure Package and the Offering
Memorandum and except where such restrictions would not reasonably be expected
to have a Material Adverse Effect, no subsidiary of the Company will be
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company.
(oo)    The statistical and market-related data included in the Pricing
Disclosure Package and the Offering Memorandum and the consolidated financial
statements of the Post cereals business included in the Pricing Disclosure
Package and the Offering Memorandum are based on or derived from sources that
the Company believes to be reliable in all material respects.
(pp)    Neither the Company is, nor after giving effect to the offer and sale of
the Notes and the application of the proceeds therefrom as described under “Use
of Proceeds” in each of the Pricing Disclosure Package and the Offering
Circular, will be, an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.
(qq)    The statements set forth in each of the Pricing Disclosure Package and
the Offering Memorandum under the caption “Description of the Convertible
Preferred Stock,” and ““Description of Capital Stock” insofar as they purport to
constitute a summary of the terms of the Securities and its capital stock, and
under the captions “Risk Factors—We may have a significant indemnity obligation
to Ralcorp if the separation and/or certain related transactions are treated as
a taxable transaction,” “Risk Factors—The tax rules applicable to the separation
and our indemnification obligations contained in the Tax Allocation Agreement
may restrict us from taking certain actions, engaging in certain corporate
transactions or from raising equity capital beyond certain thresholds for a
period of time after the separation,” “Material United States Federal Income Tax
Considerations” and “Plan of Distribution”, insofar as they purport to summarize
the provisions of the laws and documents referred to therein, are accurate
summaries in all material respects.
(rr)    Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in any securities being registered pursuant
to any registration statement filed by the Company under the Securities Act.
(ss)    The Company is not a party to any contract, agreement or understanding
with any person (other than this Agreement) that could give rise to a valid
claim against any of them or the Initial Purchasers for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.



12

--------------------------------------------------------------------------------



(tt)    The Company and its affiliates have not taken, directly or indirectly,
any action designed to or that has constituted or that could reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company in connection with the offering of the Securities.
(uu)    The Company has not taken any action or omitted to take any action
without the prior consent of the Representatives (such as issuing any press
release relating to any Securities without an appropriate legend) which may
result in the loss by any of the Initial Purchasers of the ability to rely on
any stabilization safe harbor provided by the Financial Services Authority under
the Financial Services and Markets Act 2000 (the “FSMA”).
(vv)    None of the Company or its subsidiaries, nor to the knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of any of the Company or its subsidiaries, has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.
(ww)    The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving any of the Company or its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
(xx)    None of the Company or its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of any of the
Company or its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”), the United Nations Security Council (“UNSC”), the European
Union (“EU”), Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
subject of Sanctions; and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund any activities of or business with any person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions or
(ii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as initial
purchaser, advisor, investor or otherwise) of Sanctions.
(yy)    No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in any of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.



13

--------------------------------------------------------------------------------



(zz)    To the Company’s knowledge, the representations and warranties of (i)
Viterra Inc. in that certain Stock Purchase Agreement, dated September 15, 2013,
between the Company and Viterra Inc. (together with the schedules and exhibits
thereto, the “Viterra Acquisition Agreement”), (ii) the Vendors (as defined in
the Golden Boy Acquisition Agreement) in that certain Share Purchase Agreement,
dated December 7, 2013 (together with the schedules and exhibits thereto, the
“Golden Boy Acquisition Agreement”) and (iii) the Sellers (as defined in the
Dymatize Acquisition Agreement) in that certain Securities Purchase Agreement,
dated December 8, 2013 (together with the schedules and exhibits thereto, the
“Dymatize Acquisition Agreement”, and together with the Viterra Acquisition
Agreement and the Golden Boy Acquisition Agreement, the “Acquisition
Agreements”), in each case, are true and correct in all respects as of the date
hereof, subject to the qualifications thereto set forth in each of the
Acquisition Agreements. The Acquisition Agreements are in full force and effect
as of the date hereof.
(aaa)    The Company is in compliance with the requirements of The New York
Stock Exchange for continued listing of the Common Stock thereon. The Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the Exchange Act or the listing of
the Common Stock on The New York Stock Exchange, nor has the Company received
any notification that the Commission or The New York Stock Exchange is currently
contemplating terminating such registration or listing. The transactions
contemplated by this Agreement will not contravene the rules and regulations of
The New York Stock Exchange. The Company will comply with all requirements of
The New York Stock Exchange with respect to the issuance of the Securities and
the Underlying Securities.
Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty made in
the name and on behalf of the Company and not in such officer’s individual
capacity, jointly and severally, as to matters covered thereby, to each Initial
Purchaser.
3.    Purchase of the Securities by the Initial Purchasers; Agreement to Sell,
Purchase and Resell.
(a)    The Company hereby agrees, on the basis of the representations,
warranties, covenants and agreements of the Initial Purchasers contained herein
and subject to all the terms and conditions set forth herein, to issue and sell
to the Initial Purchasers and, upon the basis of the representations, warranties
and agreements of the Company herein contained and subject to all the terms and
conditions set forth herein, each of the Initial Purchasers agrees, severally
and not jointly, to purchase from the Company, at a purchase price of $97.00 per
share (the “Purchase Price”) plus accrued dividends, if any, to the Closing
Date, the respective numbers of Firm Securities set forth in Schedule I hereto
opposite its name. The Company shall not be obligated to deliver any of the
securities to be delivered hereunder except upon payment for all of the
securities to be purchased as provided herein.



14

--------------------------------------------------------------------------------



On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to 450,000 Additional
Securities at the Purchase Price, provided, however, that the amount paid by the
Initial Purchasers for any Additional Securities shall be reduced by an amount
per share equal to any dividends declared by the Company and payable on the Firm
Securities but not payable on such Additional Securities plus accrued dividends,
if any, to the date of payment and delivery. You may exercise this right on
behalf of the Initial Purchasers in whole or from time to time in part by giving
written notice not later than 30 days after the date of this Agreement. Any
exercise notice shall specify the number of Additional Securities to be
purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased. Each purchase date must be at least one business
day after the written notice is given and may not be earlier than the closing
date for the Firm Securities nor later than ten business days after the date of
such notice. On each day, if any, that Additional Securities are to be purchased
(an “Option Closing Date”), each Initial Purchaser agrees, severally and not
jointly, to purchase the number of Additional Securities (subject to such
adjustments to eliminate fractional Securities as you may determine) that bears
the same proportion to the total number of Additional Securities to be purchased
on such Option Closing Date as the number of Firm Securities set forth in
Schedule I opposite the name of such Initial Purchaser bears to the total number
of Firm Securities.
(b)    Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company that it will not offer
the Securities for sale except upon the terms and conditions set forth in this
Agreement and in the Pricing Disclosure Package. Each of the Initial Purchasers,
severally and not jointly, hereby represents and warrants to, and agrees with,
the Company, on the basis of the representations, warranties and agreements of
the Company, that such Initial Purchaser: (i) is a QIB with such knowledge and
experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Securities; (ii) is
purchasing the Securities pursuant to a private sale exempt from registration
under the Securities Act; (iii) in connection with the Exempt Resales, will
solicit offers to buy the Securities only from, and will offer to sell the
Securities only to, the QIBs in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; and (iv) will not offer or sell
the Securities, nor has it offered or sold the Securities by, or otherwise
engaged in, any form of general solicitation or general advertising (within the
meaning of Regulation D, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising) and will not engage in any directed selling efforts within the
meaning of Rule 902 under the Securities Act, in connection with the offering of
the Securities. The Initial Purchasers have advised the Company that they will
offer the Securities to QIBs at a price initially equal to $100 per share, plus
accrued dividends, if any, to the Closing Date. Such price may be changed by the
Initial Purchasers at any time without notice.
(c)    Each of the Initial Purchasers, severally and not jointly, represents and
warrants to the Company that:



15

--------------------------------------------------------------------------------



(i)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Securities in circumstances in
which Section 21(1) of the FSMA does not apply to the Company;
(ii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom; and
(iii)    in relation to each Member State of the European Economic Area which
has implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
it has not made and will not make an offer of the Securities to the public in
that Relevant Member State other than:
(A)
to any legal entity which is a qualified investor as defined in the Prospectus
Directive;

(B)
to fewer than 100 or, if the Relevant Member State has implemented the relevant
provision of the 2010 PD Amending Directive, 150, natural or legal persons
(other than qualified investors as defined in the Prospectus Directive), as
permitted under the Prospectus Directive subject to obtaining the prior consent
of the relevant dealer or dealers nominated by us for any such offer; or

(C)
in any other circumstances falling within Article 3(2) of the Prospectus
Directive,

provided that no such offer of Securities shall require the Company or any
Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.
For the purposes of this representation, the expression an “offer of Securities
to the public” in relation to any Securities in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Relevant Member State by any measure implementing the Prospectus
Directive in that Relevant Member State, the expression “Prospectus Directive”
means Directive 2003/71/EC (and amendments thereto, including the 2010 PD
Amending Directive, to the extent implemented in the Relevant Member State), and
includes any relevant implementing measure in the Relevant Member State and the
expression “2010 PD Amending Directive” means Directive 2010/73/EU.



16

--------------------------------------------------------------------------------



(d)    The Initial Purchasers have not nor, prior to the later to occur of (A)
the Closing Date and (B) completion of the distribution of the Securities, will
not, use, authorize use of, refer to or distribute any material in connection
with the offering and sale of the Securities other than (i) the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum,
(ii) any written communication that contains either (a) no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) or (b) “issuer
information” that was included in the Preliminary Offering Memorandum, Pricing
Disclosure Package, the Offering Memorandum or any Free Writing Offering
Document listed on Schedule III hereto, (iii) the Free Writing Offering
Documents listed on Schedule III hereto, (iv) any written communication prepared
by such Initial Purchaser and approved by the Company in writing, or (v) any
written communication relating to or that contains the terms of the Securities
and/or other information that was included in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum.
(e)    Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities and the
Underlying Securities issuable upon conversion shall bear legends substantially
in the forms as set forth in the “Notice to Investors” section of the Pricing
Disclosure Package and Offering Memorandum (along with such other legends as the
Company and its counsel deem necessary).
Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(b)
and 7(d) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.
4.    Delivery of the Securities and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Securities shall be made at the office of
Latham & Watkins LLP, at 10:00 A.M., New York City time, on December 16, 2013
(the “Closing Date”). The place of closing for the Securities and the Closing
Date may be varied by agreement between the Initial Purchasers and the Company.
Payment for any Additional Securities shall be made to the Company in New York
City against delivery of such Additional Securities for the respective accounts
of the several Initial Purchasers at 10:00 A.M., New York City time, on the date
specified in the corresponding notice described in Section 3 or at such other
time on the same or on such other date.
The Securities will be delivered to the Initial Purchasers, or the transfer
agent as custodian for The Depository Trust Company (“DTC”), against payment by
or on behalf of the Initial Purchasers of the Purchase Price therefor plus
accrued dividends, if any, to the date of payment and delivery, by wire transfer
in immediately available funds, by causing DTC to credit the Securities to the
account of the Initial Purchasers at DTC. The Securities will be evidenced by
one or more global securities in definitive form (the “Global Securities”) and
will be registered in the name of Cede & Co. as nominee of DTC. The Securities
to be delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
A.M., New York City time, on the business day next preceding the Closing Date or
the applicable Option Closing Date, as the case may be.



17

--------------------------------------------------------------------------------



5.    Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:
(a)    The Company will furnish to the Initial Purchasers, without charge,
within three business days of the date of the Offering Memorandum, such number
of copies of the Offering Memorandum as may then be amended or supplemented as
they may reasonably request.
(b)    The Company will prepare the Offering Memorandum in a form approved by
the Initial Purchasers and will not make any amendment or supplement to the
Pricing Disclosure Package or to the Offering Memorandum of which the Initial
Purchasers shall not previously have been advised or to which they shall
reasonably object in a timely manner after being so advised.
(c)    Subject to Section 5(f), the Company consents to the use of the Pricing
Disclosure Package and the Offering Memorandum by the Initial Purchasers in
accordance with the securities or Blue Sky laws of the jurisdictions in which
the Securities are offered by the Initial Purchasers and by all dealers to whom
Securities may be sold, in connection with the offering and sale of the
Securities.
(d)    If, at any time prior to completion of the distribution of the Securities
by the Initial Purchasers to QIBs, any event occurs or information becomes known
that, in the judgment of the Company or in the reasonable opinion of counsel for
the Initial Purchasers, should be set forth in the Pricing Disclosure Package or
the Offering Memorandum so that the Pricing Disclosure Package or the Offering
Memorandum, as then amended or supplemented, does not include any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it is necessary to supplement or amend the
Pricing Disclosure Package or the Offering Memorandum in order to comply with
any law, the Company will, subject to Section 5(b), forthwith prepare an
appropriate supplement or amendment thereto, and will expeditiously furnish to
the Initial Purchasers and dealers a reasonable number of copies thereof.
(e)    The Company will not make any offer to sell or solicitation of an offer
to buy the Securities that would constitute a Free Writing Offering Document
without the prior consent of the Representatives, which consent shall not be
unreasonably withheld or delayed. If at any time following issuance of a Free
Writing Offering Document any event occurred or occurs as a result of which such
Free Writing Offering Document conflicts with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or, when taken together with the information in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, includes
an untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representatives and, if requested by the Representatives,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.



18

--------------------------------------------------------------------------------



(f)    Promptly from time to time to take such action as the Initial Purchasers
may reasonably request to qualify the Securities for offering and sale
(including to obtain exemption from any registration requirement) under the
securities or Blue Sky laws of such jurisdictions in the United States as the
Initial Purchasers may request (and in such foreign jurisdictions as the parties
may mutually agree) and to comply with such laws so as to permit the continuance
of sales and dealings therein in such jurisdictions for as long as may be
necessary to complete the distribution of the Securities; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.
The Company also agrees that, without the prior written consent of
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum (the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock or any securities convertible into or
exercisable or exchangeable for common stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the common stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of common
stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) the sale of the Securities under this Agreement, (b) the
issuance by the Company of any shares of common stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date
hereof, (c) any grants under the Company’s equity or stock plans in accordance
with the terms of such plans as described in the Pricing Disclosure Package, as
such plans may be amended, (d) common stock or rights to receive common stock
(including securities convertible into or exercisable or exchangeable for common
stock) issued or contemplated to be issued in connection with an acquisition or
with a strategic or minority investment transaction; provided that (i) the
aggregate number of shares of common stock issued or issuable upon exchange or
conversion of any securities convertible into or exchangeable for common stock
under clause (d) during the 90-day restricted period shall not exceed 15.0% of
the total number of shares of common stock issued and outstanding as of the date
of such acquisition or strategic or minority investment transaction, as the case
may be, and (ii) any recipient of such common stock or rights to receive common
stock (including securities convertible into or exercisable or exchangeable for
common stock) shall have executed and delivered to the Representatives a lock-up
letter in the form of Exhibit B hereto or (e) the establishment of a trading
plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of shares
of common stock, provided that (i) such plan does not provide for the transfer
of common stock during the Restricted Period and (ii) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period.
The Company also agrees that, without the prior written consent of
Representatives on behalf of the Initial Purchasers, it will not, during the
period beginning on the date hereof and continuing to and including the Closing
Date, offer, sell, contract to sell or otherwise dispose of any preferred stock
of the Company or warrants to purchase preferred stock of the Company
substantially similar to the Securities (other than the sale of the Securities
under this Agreement).



19

--------------------------------------------------------------------------------



(g)    So long as any of the Securities are outstanding, the Company will,
furnish at their expense to the Initial Purchasers, and, upon request, to the
holders of the Securities and prospective purchasers of the Securities the
information required by Rule 144A(d)(4) under the Securities Act (if any).
(h)    The Company will apply the net proceeds from the sale of the Securities
to be sold by it hereunder substantially in accordance with the description set
forth in the Pricing Disclosure Package and the Offering Memorandum under the
caption “Use of Proceeds.”
(i)    The Company will not take, directly or indirectly, any action designed to
or that has constituted or that reasonably could be expected to cause or result
in the stabilization or manipulation of the price of any security of the Company
in connection with the offering of the Securities.
(j)    So long as any Securities are outstanding, the Company will use their
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through DTC (or any successor depositary).
(k)    For a period of one year after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Company or any of its affiliates
and resold in a transaction registered under the Securities Act.
(l)    The Company agrees not to sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Securities in a manner that
would require the registration under the Securities Act of the sale to the
Initial Purchasers of the Securities or the sale by the Initial Purchasers to
the QIBs of the Securities. The Company will take reasonable precautions
designed to ensure that any offer or sale, direct or indirect, in the United
States or to any U.S. person (as defined in Rule 902 under the Securities Act),
of any Securities or any substantially similar security issued by the Company,
within six months subsequent to the date on which the distribution of the
Securities has been completed (as notified to the Company by the Initial
Purchasers), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Securities Act, including any
sales pursuant to Rule 144A under, or Regulations D of, the Securities Act.
(m)    In connection with any offer or sale of the Securities, the Company will
not engage, and will cause their respective affiliates and any person acting on
their behalf (other than, in any case, the Initial Purchasers and any of their
affiliates, as to whom the Company makes no covenant) not to engage (i) in any
form of general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) or any public offering within the meaning of
Section 4(a)(2) of the Securities Act in connection with any offer or sale of
the Securities and/or (ii) in any directed selling effort with respect to the
Securities within the meaning of Regulation S under the Securities Act, and to
comply with the offering restrictions requirement of Regulation S of the
Securities Act.



20

--------------------------------------------------------------------------------



(n)    The Company agrees to comply in all material respects with all the terms
and conditions set forth in the representation letters of the Company to DTC
relating to the approval of the Securities by DTC for “book entry” transfer
(except to the extent such terms and conditions are subsequently modified or
amended by DTC).
(o)    The Company will use commercially reasonable efforts to do and perform in
all material respects all things required or necessary to be done and performed
under this Agreement by them prior to the Closing Date, and to satisfy in all
material respects all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Securities.
(p)    The Company will not take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Securities contemplated
hereby.
(q)    The Company will reserve and keep available at all times, free of
preemptive rights, the Maximum Number of Underlying Securities, including any
increase to the Maximum Number of Underlying Securities as a result of the
Company’s receipt of the requisite approval by the holders of the Common Stock
to increase the “Share Cap” (as defined in the Certificate) to the “Adjusted
Share Cap” (as defined in the Certificate) (the “Shareholder Approval”).
(r)    The Company will use all reasonable efforts to maintain the listing of
the Maximum Number of Underlying Securities, including any increase to the
Maximum Number of Underlying Securities as a result of the Company’s receipt of
the Shareholder Approval, on the New York Stock Exchange for so long as the
Securities are outstanding.
6.    Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Company agrees, to pay all
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Company’s accountants and counsel, but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection with any of the foregoing other than reasonable
and invoiced fees of such counsel plus reasonable and invoiced disbursements
incurred in connection with the preparation, printing and delivery of such Blue
Sky memoranda, which fees shall not exceed $15,000); (c) the issuance and
delivery by the Company of the Securities and any taxes payable by the Company
in connection therewith; (d) the qualification of the Securities for offer and
sale under the securities or Blue Sky laws of the several states and any foreign
jurisdictions as the Initial Purchasers may designate (including, without
limitation, the reasonable and documented fees and disbursements of the Initial
Purchasers’ counsel relating to such registration or qualification, or obtaining
exemptions from qualification or registration (which shall not exceed $25,000));
(e) the furnishing of such copies of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum, and all amendments and
supplements thereto, as may be reasonably requested for use in connection with
the Exempt Resales; (f) the preparation of certificates for the Securities
(including, without limitation, printing and engraving thereof); (g) the
approval of the Securities by DTC for “book-entry” transfer; (h) the rating of
the Securities; (i) the obligations of the transfer agent, any agent of the
transfer agent and the counsel for the transfer agent in connection with the
Securities; (j) the performance by the Company of its other obligations under
this Agreement; (k) all reasonable and documented travel expenses (including
expenses related to chartered aircraft if agreed by the Company in advance) of
each Initial Purchaser and any other reasonable and documented expenses of each
Initial Purchaser in connection with attending or hosting meetings with
prospective purchasers of the Securities, and reasonable and documented expenses
of each Initial Purchaser associated with any electronic road show; and (l) all
travel expenses of the Company’s officers and employees and any other expenses
of the Company in connection with attending or hosting meetings with prospective
purchasers of the Securities, and all expenses of the Company associated with
any electronic road show. For the avoidance of doubt, nothing in this Section 6
shall require the Company to pay any fees or disbursements of counsel to the
Initial Purchasers, other than those fees and disbursements described in clauses
(b) and (d) above.



21

--------------------------------------------------------------------------------



7.    Conditions to Initial Purchasers’ Obligations. The Company acknowledges
and agrees that the respective obligations of the Initial Purchasers hereunder
on the Closing Date, are subject to the accuracy, when made and on and as of the
Closing Date, of the representations and warranties of the Company contained
herein, to the performance by the Company of its obligations hereunder, and to
each of the following additional terms and conditions:
(a)    All corporate or limited liability company proceedings and other legal
matters incident to the authorization, form and validity of this Agreement, the
Certificate, the Securities, the Pricing Disclosure Package and the Offering
Memorandum, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Initial Purchasers, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
(b)    Lewis, Rice & Fingersh, L.C. shall have furnished to the Initial
Purchasers its written opinion and negative assurance, as counsel to the
Company, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers, substantially
in the form of Exhibit A hereto.
(c)    [Reserved].
(d)    The Initial Purchasers shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Securities, the Pricing Disclosure Package, the Offering Memorandum and
other related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.



22

--------------------------------------------------------------------------------



(e)    At the time of execution of this Agreement, the Initial Purchasers shall
have received from PricewaterhouseCoopers LLP a letter with respect to the
Company, in form and substance reasonably satisfactory to the Initial
Purchasers, addressed to the Initial Purchasers and dated the date hereof (i)
confirming that they are an independent registered public accounting firm with
respect to the Company within the applicable rules and regulations adopted by
the SEC and the PCAOB (ii) stating, as of the date hereof (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the Pricing Disclosure Package, as
of a date not more than three calendar days prior to the date hereof), the
conclusions and findings of such firm with respect to the financial information
and (iii) covering such other matters as are ordinarily covered by accountants’
“comfort letters” to underwriters in connection with the offering of securities.
(f)    With respect to the letter of PricewaterhouseCoopers LLP referred to in
the preceding paragraph and delivered to the Initial Purchasers concurrently
with the execution of this Agreement (the “initial letter”),
PricewaterhouseCoopers LLP shall have furnished to the Initial Purchasers a
“bring-down letter” with respect to the Company, addressed to the Initial
Purchasers and dated the Closing Date (i) confirming that they are an
independent registered public accounting firm with respect to the Company within
the applicable rules and regulations adopted by the SEC and PCAOB, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the Offering
Memorandum, as of a date not more than three calendar days prior to the date of
the Closing Date), the conclusions and findings of such firm with respect to the
financial information and other matters covered by the initial letter, and (iii)
confirming in all material respects the conclusions and findings set forth in
the initial letter.
(g)    (i) None of the Company or its subsidiaries shall have sustained, since
the date of the latest audited financial statements included in the Pricing
Disclosure Package and the Offering Memorandum, any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, or (ii) except as described in the Pricing Disclosure Package
and the Offering Memorandum (exclusive of any amendments or supplements
thereto), since such date, there shall not have been any change in the capital
stock or long-term debt of any of the Company or its subsidiaries or any change,
or any development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, shareholders’ equity,
properties, management, business or prospects of the Company and its
subsidiaries, taken as a whole, the effect of which, in any such case described
in clause (i) or (ii), is, individually or in the aggregate, in the good faith
judgment of the Representatives, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or the delivery
of the Securities being delivered on the Closing Date on the terms and in the
manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum.



23

--------------------------------------------------------------------------------



(h)    The Company shall have furnished or caused to be furnished to the Initial
Purchasers dated as of the Closing Date a certificate of the Chief Executive
Officer and Chief Financial Officer of each of the Company or other officers
satisfactory to the Initial Purchasers (in the name and on behalf of the Company
and not in individual capacities):
(i)    Confirming that the representations, warranties and agreements of the
Company in Section 2 are true and correct in all material respects on and as of
the Closing Date, (or, in the case of representations, warranties and agreements
that are qualified by materiality or Material Adverse Effect, confirming that
such representations, warranties and agreements are true and correct on and as
of the Closing Date);
(ii)    Confirming that they have examined the Pricing Disclosure Package and
the Offering Memorandum, and, in their opinion, the Pricing Disclosure Package,
as of the Applicable Time, and the Offering Memorandum, as of its date and as of
the Closing Date, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and
(iii)    To the effect of Section 7(g) (provided that no representation with
respect to the judgment of the Representatives need be made) and Section 7(i);
(i)    Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement (i) no downgrading shall have occurred in the rating
accorded the Company or any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
that term is used by the SEC in Section 15E under the Exchange Act, and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, with possible negative implications, its rating of any of the
Company’s securities.
(j)    The Securities shall be eligible for clearance and settlement through
DTC.
(k)    The Certificate shall have been filed with the Missouri Secretary of
State.
(l)    Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the SEC, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), or there shall have
occurred any calamity or crisis as to make it, in the good faith judgment of the
Representatives, impracticable or inadvisable to proceed with the offering, sale
or delivery of the Securities being delivered on the Closing Date on the terms
and in the manner contemplated in the Offering Memorandum or that, in the good
faith judgment of the Representatives, could materially and adversely affect the
financial markets or the markets for the Securities and other securities.



24

--------------------------------------------------------------------------------



(m)    The “lock‑up” agreements, each substantially in the form of Exhibit B
hereto, between you and certain officers and directors of the Company relating
to sales and certain other dispositions of shares of common stock or certain
other securities, delivered to you on or before the date hereof, shall be in
full force and effect on the Closing Date.
(n)    The Company shall have furnished to the Initial Purchasers on the date
hereof and on the Closing Date, a certificate, dated as of date hereof or the
Closing Date, as applicable, of the Chief Financial Officer of the Company, in
the name and on behalf of the Company and not in his individual capacity, with
respect to (i) the EBITDA of the branded and private label cereal, granola and
snacks business of Hearthside Food Solutions for the period from October 1, 2012
through May 27, 2013, (ii) the EBITDA of Premier Nutrition Corporation for the
period from October 1, 2012 through August 31, 2013, (iii) the financial data of
Dakota Growers Pasta Company, Inc., Golden Boy Foods Ltd. and Dymatize
Enterprises LLC, in each case set forth in the Preliminary Offering Memorandum
or the Offering Memorandum, as applicable and (iv) a reconciliation of earnings
before income taxes to Adjusted EBITDA for each of Dakota Growers Pasta Company,
Inc., Golden Boy Foods Ltd., Dymatize Enterprises, LLC, the Hearthside Business
and the Premier Business, in each case set forth in the Preliminary Offering
Memorandum or the Offering Memorandum, as applicable.
(o)    On or prior to the Closing Date, the Company shall have furnished to the
Initial Purchasers such further certificates and documents as the Initial
Purchasers may reasonably request.
(p)    The Maximum Number of Underlying Securities as of the date the Securities
are initially issued shall have been approved for listing, subject to notice of
issuance, on the New York Stock Exchange, and evidence thereof shall have been
provided to the Initial Purchasers.
(q)    The Common Stock shall continue to be listed on The New York Stock
Exchange as of the Closing Date and the shares of Common Stock into which the
Securities are convertible, shall be approved for listing on The New York Stock
Exchange as of the Closing Date, subject to official notice of issuance.
The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of the items listed in subsections (b), (c), (d), (e) and (f) of
this Section 7 and such other documents as you may reasonably request with
respect to the good standing of the Company, the due authorization and issuance
of the Additional Securities to be sold on such Option Closing Date and other
matters related to the issuance of such Additional Securities.



25

--------------------------------------------------------------------------------



All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
8.    Indemnification and Contribution.
(a)    The Company hereby agrees to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Securities), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any Free Writing
Offering Document, the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or in any amendment or supplement thereto,
(B) in any Blue Sky application or other document prepared or executed by the
Company (or based upon any written information furnished by the Company)
specifically for the purpose of qualifying any or all of the Securities under
the securities laws of any state or other jurisdiction (any such application,
document or information being hereinafter called a “Blue Sky Application”), or
(C) in any materials or information provided to investors by, or with the
approval of, the Company in connection with the marketing of the offering of the
Securities and approved in advance by the Company, including any preliminary
version of the Preliminary Offering Memorandum or other marketing materials used
in connection with the marketing of the Securities prior to the announcement of
the offering of the Securities (“Marketing Materials”), including any road show
or investor presentations made to investors by the Company (whether in person or
electronically), or (ii) the omission or alleged omission to state in any Free
Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials, any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and shall
reimburse each Initial Purchaser and each such affiliate, director, officer,
employee or controlling person promptly upon demand for any legal or other
expenses reasonably incurred by that Initial Purchaser, affiliate, director,
officer, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Memorandum, the Pricing Disclosure Package, the
Offering Memorandum, or in any such amendment or supplement thereto, or in any
Free Writing Offering Document, Blue Sky Application or Marketing Materials, in
reliance upon and in conformity with written information concerning such Initial
Purchaser furnished to the Company through the Representatives by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
consists solely of the information specified in Section 8(e). The foregoing
indemnity agreement is in addition to any liability that the Company may
otherwise have to any Initial Purchaser or to any affiliate, director, officer,
employee or controlling person of that Initial Purchaser.



26

--------------------------------------------------------------------------------



(b)    Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, its officers, employees, directors, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof, to which the Company or any such director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Free Writing Offering Document, Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto, (B) in any Blue Sky Application, or (C) in any
Marketing Materials, or (ii) the omission or alleged omission to state in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information concerning such Initial Purchaser furnished to the Company
through the Representatives by or on behalf of that Initial Purchaser
specifically for inclusion therein, which information is limited to the
information set forth in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that any Initial Purchaser may otherwise have to the
Company or any such director, officer, employee or controlling person.
(c)    Promptly after receipt by an indemnified party under paragraph (a) or (b)
above of notice of any claim or the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under paragraph (a) or (b) above, notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under paragraph (a) or (b) above except to
the extent it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure and; provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under paragraph (a) or
(b) above. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable and costs of investigation;
provided, however, that the Initial Purchasers shall have the right to employ
counsel to represent jointly the Initial Purchasers and their respective
directors, officers, employees and controlling persons who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
by the Initial Purchasers against the Company under this Section 8, if (i) the
Company and the Initial Purchasers shall have so mutually agreed; (ii) the
Company has failed within a reasonable time to retain counsel reasonably
satisfactory to the Initial Purchasers; (iii) the Initial Purchasers and their
respective affiliates, directors, officers, employees and controlling persons
shall have reasonably concluded, based on the advice of counsel, that there may
be legal defenses available to them that are different from or in addition to
those available to the Company; or (iv) the named parties in any such proceeding
(including any impleaded parties) include both the Initial Purchasers or their
respective affiliates, directors, officers, employees or controlling persons, on
the one hand, and the Company, on the other hand, and representation of both
sets of parties by the same counsel would present a conflict due to actual or
potential differing interests between them, and in any such event the reasonable
and documented fees and expenses of such separate counsel shall be paid by the
Company. In no event shall the indemnifying parties be liable for the reasonable
fees and expenses of more than one counsel (together with one local counsel in
each jurisdiction) at any time for all indemnified parties in connection with
any one action or separate but substantially similar or related actions arising
in the same jurisdiction out of the same general allegations or circumstances;
provided that if the use of such counsel chosen to represent all indemnified
parties would present such counsel with a conflict of interest, each indemnified
party shall have the right to select separate counsel to defend such action on
behalf of such indemnified party and the indemnifying party shall be liable for
the reasonable and documented fees and expenses of such counsel. No indemnifying
party shall (x) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or



27

--------------------------------------------------------------------------------



contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of such indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include a statement as to, or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party, or (y) be liable for
any settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment for the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.
(d)    If the indemnification provided for in this Section 8 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 8(a) or (b) in respect of any loss, claim, damage or liability, or
any action in respect thereof referred to therein, for which such
indemnification would otherwise be available pursuant to its terms, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand, and the Initial Purchasers on the
other, from the offering of the Securities, or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand, and the
Initial Purchasers, on the other, with respect to the statements or omissions
that resulted in such loss, claim, damage or liability, or action in respect
thereof, as well as any other relevant equitable considerations. The relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, with respect to such offering shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Securities
purchased under this Agreement (before deducting expenses) received by the
Company, on the one hand, and the total discounts and commissions received by
the Initial Purchasers with respect to the Securities purchased under this
Agreement, on the other hand, bear to the total gross proceeds from the offering
of the Securities under this Agreement. The relative fault shall be determined
by reference to whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company or the Initial Purchasers, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the discount received by it exceeds the amount of any damages that such
Initial Purchaser has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective purchase obligations and not joint.



28

--------------------------------------------------------------------------------



(e)    The Initial Purchasers severally confirm and the Company acknowledges and
agree that the statements with respect to the offering of the Securities by the
Initial Purchasers set forth under the caption “Plan of
Distribution—Over-allotment, Stabilizing Transactions and Covering Transactions”
in the Pricing Disclosure Package and the Offering Memorandum are correct and
constitute the only information concerning such Initial Purchasers furnished in
writing to the Company by or on behalf of the Initial Purchasers specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Offering Memorandum or in any amendment or supplement thereto, any
Blue Sky Application or any Marketing Materials.
9.    Default of Initial Purchasers. If any Initial Purchaser or Initial
Purchasers default in their obligations to purchase the Securities hereunder and
the aggregate number of shares of the Securities that such defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase does not exceed
10% of the total number of shares of the Securities, the Representatives may
make arrangements satisfactory to the Company for the purchase of such
Securities by other persons, including any of the Initial Purchasers, but if no
such arrangements are made by the Closing Date, the non-defaulting Initial
Purchasers shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Securities that such defaulting Initial
Purchasers agreed but failed to purchase. If any Initial Purchaser or Initial
Purchasers so default and the aggregate number of shares of the Securities with
respect to which such default or defaults occur exceeds 10% of the total number
of shares of the Securities and arrangements satisfactory to the Representatives
and the Company for the purchase of such Securities by other persons are not
made within 36 hours after such default, this Agreement will terminate without
liability on the part of any non-defaulting Initial Purchaser or the Company,
except as provided in Section 14. As used in this Agreement, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section. Nothing herein will relieve a defaulting Initial Purchaser from
liability for its default.



29

--------------------------------------------------------------------------------



10.    Termination. The Company acknowledges and agrees that the obligations of
the Initial Purchasers hereunder may be terminated by the Initial Purchasers by
notice given to and received by the Company prior to delivery of and payment for
the Securities by the Initial Purchasers if, prior to that time, any of the
events described in Sections 7(g), (i) or (l) shall have occurred or if the
Initial Purchasers shall decline to purchase the Securities for any reason
permitted under this Agreement.
11.    Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Securities for delivery to the Initial Purchasers or
(b) the Initial Purchasers shall decline to purchase the Securities for any
reason permitted under this Agreement (other than the failure of the condition
set forth in Section 7(l) of this Agreement to be satisfied (other than a halt
in trading of the securities of the Company)), the Company shall reimburse the
Initial Purchasers for all reasonable out-of-pocket expenses (including
reasonable and documented fees and disbursements of counsel for the Initial
Purchasers) incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase and sale of the Securities, and upon demand the
Company shall pay the full amount thereof to the Initial Purchasers. If this
Agreement is terminated pursuant to Section 9 by reason of the default of one or
more Initial Purchasers, the Company shall not be obligated to reimburse any
defaulting Initial Purchaser on account of those expenses.
12.    Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:
(a)    if to any Initial Purchaser, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to Barclays Capital
Inc., 745 Seventh Avenue, New York, New York 10019, Attention: Syndicate
Registration (Fax: (646) 834-8133) and Goldman, Sachs & Co., 200 West Street,
New York, New York 10282-2198, Attention: Registration Department with a copy to
Latham & Watkins LLP, Attention: Ian D. Schuman (Fax: 212-751-4864); provided,
however, that any notice to an Initial Purchaser pursuant to Section 8(c) shall
be delivered or sent by hand delivery, mail, facsimile or electronic
transmission to such Initial Purchaser.
(b)    if to the Company, shall be delivered or sent by mail, telex, overnight
courier or facsimile transmission to Post Holdings, Inc., 2503 S. Hanley Road,
St. Louis, MO 63144, Attention: Diedre Gray (Fax: 314-646-3367), with a copy to
Lewis, Rice & Fingersh, L.C., 600 Washington, Suite 2500, St. Louis, MO 63101,
Attention: Tom Zook (Fax: 314-612-7671). Any such statements, requests, notices
or agreements shall take effect at the time of receipt thereof. The Company
shall be entitled to act and rely upon any request, consent, notice or agreement
given or made on behalf of the Initial Purchasers by the Representatives.



30

--------------------------------------------------------------------------------



13.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Company and its
successors. This Agreement and the terms and provisions hereof are for the sole
benefit of only those persons, except that the representations, warranties,
indemnities and agreements contained in this Agreement shall also be deemed to
be for the benefit of the other indemnified persons referred to in Section 8(a)
and 8(b) and their respective successors and assigns. Nothing in this Agreement
is intended or shall be construed to give any person, other than the persons
referred to in this Section 13, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
14.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of the
Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of any
of them or any person controlling any of them.
15.    Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”.
For purposes of this Agreement, (a) “business day” means any day on which the
New York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.
16.    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The parties hereto agree that
any suit or proceeding arising in respect of this Agreement will be tried
exclusively in the U.S. District Court of the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in The City and County of New York and the parties hereto agree to
submit to the jurisdiction of, and to venue in, such courts.
17.    Waiver of Jury Trial. The Company and each of the Initial Purchasers
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
18.    No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, or any other services the Initial Purchasers may be deemed
to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Initial Purchasers: (a) no
fiduciary or agency relationship between the Company and any other person, on
the one hand, and the Initial Purchasers on the other, exists; (b) the Initial
Purchasers are not acting as advisors, expert or otherwise, to the Company
including, without limitation, with respect to the determination of the price of
the Securities, and such relationship between the Company and the Initial
Purchasers, is entirely and solely commercial, based on arms-length
negotiations; (c) any duties and obligations that the Initial Purchasers may
have to the Company shall be limited to those duties and obligations
specifically stated herein; (d) the Initial Purchasers and their respective
affiliates may have interests that differ from those of the Company; and (e) the
Company has consulted their own legal and financial advisors to the extent they
deemed appropriate. The Company hereby waives any claims that the Company may
have against the Initial Purchasers with respect to any breach of fiduciary duty
in connection with the Securities.



31

--------------------------------------------------------------------------------



19.    Patriot Act. In accordance with the requirements of the USA PATRIOT Act
(Title III of Pub. L, 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their clients, which may include the name and address of their clients, as well
as other information that will allow the Initial Purchasers to properly identify
their clients.
20.    Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.
21.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Signature Page Follows]







32

--------------------------------------------------------------------------------



If the foregoing correctly sets forth the agreement among the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.
 
Very truly yours,
 
 
 
 
 
 
 
Post Holdings, Inc.
 
 
 
 
By:
/s/ Robert V. Vitale
 
 
Name: Robert V. Vitale
 
 
Title: Chief Financial Officer






Purchase Agreement

--------------------------------------------------------------------------------





Accepted:
 
 
 
 
 
BARCLAYS CAPITAL INC.
GOLDMAN, SACHS & CO.
as representatives of the Initial Purchasers
 
 
 
By BARCLAYS CAPITAL INC., as Authorized Representative
 
 
 
By:
/s/ Adam Taetle
 
 
Name: Adam Taetle
 
 
Title: Managing Director
 
 
 
 
 
 
 
By GOLDMAN, SACHS & CO., as Authorized Representative
 
 
 
By:
/s/ Daniel Young
 
 
Name: Daniel Young
 
 
Title: Managing Director
 










Purchase Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I
 
 
Initial Purchasers
Number of
Firm Securities 
Acquired
Barclays Capital Inc...
810,000
Goldman, Sachs & Co
810,000
Credit Suisse Securities (USA) LLC
450,000
Wells Fargo Securities, LLC
450,000
BMO Capital Markets Corp.
120,000
J.P. Morgan Securities LLC
120,000
Nomura Securities International, Inc.
120,000
SunTrust Robinson Humphrey, Inc.
120,000
Total
3,000,000







--------------------------------------------------------------------------------





SCHEDULE II




Post Holdings, Inc.


PRICING TERM SHEET





Purchase Agreement

--------------------------------------------------------------------------------





SCHEDULE III
A.
None.

B.
Investor Presentation, dated December 9, 2013 (including to the extent presented
in electronic form)


Purchase Agreement

--------------------------------------------------------------------------------



SCHEDULE IV
Subsidiaries


Post Foods, LLC
Post Foods Canada Inc.
Attune Foods, LLC
Premier Nutrition Corporation
Premier Protein, Inc.











Purchase Agreement

--------------------------------------------------------------------------------

 

Exhibit A
Form of Opinion of Lewis, Rice & Fingersh, L.C.
See attached.



--------------------------------------------------------------------------------



OPINION OF COUNSEL FOR THE COMPANY
The opinion of the counsel for the Company, to be delivered pursuant to
Section 7(b) of the Purchase Agreement shall be to the effect that:
1.The Company has been duly incorporated under the general corporation law of
the State of Missouri. Post US and Attune have been duly formed under the LLCA.
PNC has been duly incorporated under the DGCL. Based solely on a certificates of
good standing for the Company from the Secretary of State of the State of
Missouri dated December 16, 2013, and certificates of good standing for each of
the Delaware Subsidiaries from the Secretary of State of the State of Delaware
dated December 16, 2013, respectively, (i) the Company is validly existing as a
corporation and in good standing under the laws of the State of Missouri, (ii)
each of Post US and Attune is validly existing as a limited liability company
and in good standing under the laws of the State of Delaware and (iii) PNC is
validly existing as a corporation and in good standing under the laws of the
State of Delaware. Each of the Company and the Delaware Subsidiaries has all
requisite corporate or limited liability company power to own, lease and operate
its material properties and assets and conduct its business in all material
respects as described in the Pricing Disclosure Package and the Offering
Memorandum. Based solely on good standing certificates, dated the dates set
forth on Exhibit A attached hereto, from the Secretaries of State of the
applicable jurisdictions set forth on Exhibit A, the Company and the Delaware
Subsidiaries is duly qualified to transact business and is in good standing as a
foreign corporation or limited liability company in the jurisdictions set forth
on Exhibit A.
2.The execution and delivery of the Company of the Purchase Agreement and the
consummation of its obligations thereunder are within the Company’s corporate
power and authority. The Purchase Agreement has been duly authorized, executed
and delivered by the Company.
3.The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Pricing Disclosure Package and
the Offering Memorandum.
4.The shares of common stock outstanding on the Closing Date have been duly
authorized and are validly issued, fully paid and non-assessable.
5.The Certificate of Designation creating the Securities has been duly filed
with the Secretary of State of Missouri.
6.The Securities have been duly authorized and, when issued and delivered in
accordance with the terms of the Purchase Agreement, will be validly issued,
fully paid, non-assessable, and not subject to any preemptive or similar rights.
7.The Maximum Number of Underlying Securities issuable upon conversion of the
Securities as of the date hereof has been duly authorized and reserved, and,
when issued upon conversion of the Securities in accordance with the terms of
the Securities, any Underlying Securities will be validly issued, fully paid,
non-assessable and not subject to any preemptive or similar rights.



--------------------------------------------------------------------------------



8.The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Purchase Agreement, the issue and sale of
the Securities, and the issuance and delivery of the Underlying Securities upon
conversion of the Securities (assuming such Underlying Securities were issued
and delivered upon conversion of the Securities on the date hereof), do not
result in:
(a)     a violation by the Company of the Amended and Restated Articles of
Incorporation, as amended, or bylaws, as amended to date, of the Company, or
(b)     a violation by the Company of any provision of applicable federal or
Missouri state statute or regulation that we, based on our experience, recognize
as applicable to the Company in a transaction of this type.
The execution and delivery by the Company of, and the performance by the Company
of its obligations under, the Purchase Agreement, the issue and sale of the
Securities, and the issuance and delivery of the Underlying Securities upon
conversion of the Securities (assuming such Underlying Securities were issued
and delivered upon conversion of the Securities on the date hereof) do not
result in a breach or default by the Company pursuant to any agreement, contract
or instrument listed in Exhibit B hereto to which the Company is a party or by
which it is bound.
9.No consent, approval, authorization or other action by any federal or Missouri
governmental authority or regulatory body pursuant to any federal or Missouri
statute that we, based on our experience, recognize as applicable to the Company
in a transaction of this type, is required for the execution and delivery by the
Company of, and the performance by the Company of its obligations under, the
Purchase Agreement, the issue and sale of the Securities, and the issuance and
delivery of the Underlying Securities upon conversion of the Securities
(assuming such Underlying Securities were issued and delivered upon conversion
of the Securities on the date hereof), except for such consents, approvals,
authorizations, or other actions as may be (a) required pursuant to federal and
state securities laws or blue sky laws, or the rules of the Financial Industry
Regulatory Authority, as to which we express no opinion or (b) have been
obtained or made prior to the date hereof.
10.The Company is not, and immediately after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in each of the Pricing Disclosure Package and the Offering Memorandum will not
be, an “investment company” or an entity “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
11.The statements relating to legal matters, documents or proceedings included
in the Pricing Disclosure Package and the Final Offering Memorandum under the
captions “Description of the Convertible Preferred Stock” and “Description of
Capital Stock” insofar as such statements purport to constitute summaries of the
legal matters, documents or proceedings referred to therein, accurately
summarize such matters, documents or proceedings in all material respects.



--------------------------------------------------------------------------------



12.The statements in each of the Pricing Disclosure Package and the Offering
Memorandum under the caption “Material U.S. Federal Income Tax Considerations,”
insofar as such statements constitute a summary of the United States federal tax
laws referred to therein, accurately summarize in all material respects the
United States federal tax laws referred to therein.
13.Based upon the representations, warranties and agreements of the Company in
the Purchase Agreement and of the Initial Purchasers in the Purchase Agreement,
and the due performance by, and compliance with, the Company and the Initial
Purchasers of their respective covenants and agreements as set forth in the
Purchase Agreement, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers under the Purchase
Agreement or in connection with the initial resale of such Securities by the
Initial Purchasers to register the Securities under the Securities Act of 1933,
it being understood that no opinion is expressed as to any subsequent resale of
any Security or Underlying Security.
During the preparation of the Pricing Disclosure Package and the Offering
Memorandum, we have participated in conferences with officers and other
representatives of the Company and its subsidiaries, representatives of the
independent accountants for the Company and you and your representatives and
counsel, at which conferences the contents of the Pricing Disclosure Package and
the Offering Memorandum and related matters were discussed, reviewed and
revised. Although we are not passing upon, and do not assume any responsibility
for, the accuracy, completeness or fairness of such contents (except to the
extent specified in the foregoing opinions 11 and 12), and have not made any
independent investigation or verification thereof, on the basis of the
information which was developed in the course thereof, considered in light of
our understanding of applicable law and the experience we have gained through
our practice thereunder, this is to advise you that nothing has come to our
attention which causes us to believe that, the Pricing Disclosure Package as of
the date of the Purchase Agreement (except as to the financial statements and
related notes and the other financial and accounting information, data and
supporting schedules included therein or omitted therefrom, as to which we
express no belief) or the Offering Memorandum as of the date of the Purchase
Agreement or as of the date hereof (except as to the financial statements and
related notes and the other financial and accounting information, data and
supporting schedules included therein or omitted therefrom, as to which we
express no belief) contained or contains any untrue statement of a material fact
or omitted or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. In addition, we express no view as
to the conveyance of the Pricing Disclosure Package or the information contained
therein to investors.







--------------------------------------------------------------------------------



Exhibit B
Form of Lock-Up Agreement
December [__], 2013


BARCLAYS CAPITAL INC.
745 Seventh Avenue
New York, New York 10019


GOLDMAN, SACHS & CO.
200 West Street,
New York, New York 10282-2198


Ladies and Gentlemen:
The undersigned understands that Barclays Capital Inc. and Goldman, Sachs & Co.
(the “Representatives”) propose to enter into a Purchase Agreement (the
“Purchase Agreement”) with Post Holdings, Inc., a Missouri corporation (the
“Company”), providing for the offering (the “Offering”) by the several Initial
Purchasers, including the Representatives (the “Initial Purchasers”), of shares
(the “Shares”) of the Series C Cumulative Perpetual Convertible Preferred Stock,
$0.01 par value, Liquidation Preference, $100 per Share, of the Company (the
“Securities”). The Securities will be convertible into shares of the Common
Stock, $.01 par value, of the Company (the “Common Stock”). Capitalized terms
used herein but not defined shall have the meanings given to them in the
Purchase Agreement.
To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Barclays Capital Inc. and
Goldman, Sachs & Co. on behalf of the Initial Purchasers, it will not, during
the period commencing on the date hereof and ending 90 days after the date of
the final offering memorandum (the “Restricted Period”) relating to the Offering
(the “Final Memorandum”), (1) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock beneficially owned (as
such term is used in Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), by the undersigned or any other securities so
owned convertible into or exercisable or exchangeable for Common Stock,
including the Securities or (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to, (a)
transfers of shares of Common Stock or any security convertible into Common
Stock as a bona fide gift or through the laws of succession, (b) distributions
of shares of Common Stock or any security convertible into Common Stock to
limited partners or stockholders of the undersigned, (c) transfers of shares of
Common Stock or any security convertible into Common Stock to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that any such transfer shall not involve a disposition for
value; provided further that in the case of any transfer or distribution
pursuant to clause (a), (b), or (c), (A) each donee, distributee, or transferee
shall sign and deliver a lock‑up letter substantially in the form of this letter
and (B) no filing under Section 16(a) of the Exchange Act, reporting a reduction
in beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the Restricted Period, (d) the establishment of a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
shares of Common Stock, provided that (A) such plan does not provide for the
transfer of Common Stock during the Restricted Period and (B) to the extent a
public announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Restricted Period, (e) purchases of shares of Common Stock or
any security convertible into Common Stock pursuant to any option or warrant,
provided that, except with respect to shares of Common



--------------------------------------------------------------------------------



Stock or any security convertible into Common Stock sold to pay the exercise
price or exercise costs or to satisfy tax obligations, the purchaser shall sign
and deliver a lock‑up letter substantially in the form of this letter, (f)
surrenders of shares of Common Stock or any security convertible into Common
Stock to the Company in payment of the exercise price of any options to purchase
Common Stock or any security convertible into Common Stock, or withholdings in
respect of tax obligations of shares of Common Stock or any security convertible
into Common Stock which was issuable upon such exercise, (g) sales or
dispositions of shares of Common Stock solely for the purpose of sufficiently
covering tax obligations which arise from the exercise or vesting of stock
options or restricted stock units, (h) pledges of shares of Common Stock or any
security convertible into Common Stock in connection with a bona fide loan
transaction in which the pledgee acknowledges in writing the undersigned’s
obligations hereunder, provided that (A) such pledge does not permit the
pledgee, directly or indirectly, to make any transfer during the Restricted
Period and (B) no filing under Section 16(a) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Common Stock, shall be required
or shall be voluntarily made during the Restricted Period, (i) transfers of
shares of Common Stock or any security convertible into Common Stock acquired in
open market transactions by the undersigned after the completion of the Offering
contemplated by the Purchase Agreement, provided that no filing under
Section 16(a) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Common Stock, shall be required or shall be voluntarily made during
the Restricted Period, or (j) tenders involving the acquisition of a majority of
the Company’s Common Stock or a majority the of the Company’s securities
convertible into Common Stock. In addition, the undersigned agrees that, without
the prior written consent of Barclays Capital Inc. and Goldman, Sachs & Co. on
behalf of the Initial Purchasers, it will not, during the Restricted Period,
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock, including the Securities. The undersigned also
agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the undersigned’s
shares of Common Stock except in compliance with the foregoing restrictions.


For purposes of this agreement, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin. In addition,
notwithstanding the foregoing, the undersigned now has, and, except as
contemplated by clauses (a) through (j) above, for the duration of this
agreement will have, good and marketable title to the undersigned’s shares of
Common Stock or any security convertible into Common Stock, free and clear of
all liens, encumbrances, and claims whatsoever.
The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers. Notwithstanding anything herein to the
contrary, if the pricing of the Offering has not occurred prior to December 20,
2013, this agreement shall be of no further force or effect.


Very truly yours,
(Name)
(Address)




